Citation Nr: 1705542	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  14-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II, including the timeliness of an appeal.


REPRESENTATION

Veteran represented by:	Douglas Kugal, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision and a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in September 2015, at which time the Board denied the claim for an earlier effective date.  Separate claims for an earlier effective date for posttraumatic stress disorder (PTSD) and the timeliness of a substantive appeal for PTSD were remanded for additional development and are not presently before the Board.  

In a June 2016 Order, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR), in which the parties agreed that vacatur and remand of the September 2015 Board decision was necessary because the decision lacked an adequate statement of reasons or bases for its conclusions.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A December 2008 rating decision denied a claim of entitlement to service connection for diabetes mellitus. The Veteran was informed of the decision, including his right to appeal, in a January 2009 letter. He did not appeal the decision.

2.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for diabetes mellitus on September 20, 2010.  

3.  The RO granted service connection for diabetes effective September 20, 2010, in a March 2011 rating decision.

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes between December 2008 and September 20, 2010.

5. The claim for service connection for diabetes mellitus, type II, was reopened based on new and material evidence other than service department records.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision is final as to the matter to the denial of entitlement to service connection for diabetes. 38 U.S.C.A. § 7105 (West 2014; 38 C.F.R. § 20.1103 (2016).

2.  The criteria for an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Veteran's claim arises from his disagreement with the effective date assigned for the grant of service connection for diabetes. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In any event, VA provided the appellant VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159 (b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated. The RO obtained the Veteran's service treatment records. He was afforded the opportunity to present pertinent evidence and argument. In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c).

Relevant law and analysis

Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302). A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108. 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p). The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. See 38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  Informal claims were recognized prior to March 24, 2015, after which a proper claim form must be filed.

The Veteran filed a claim of service connection for diabetes in January 2008.  A December 2008 rating decision denied his claim of service connection for diabetes along with claims of service connection for posttraumatic stress disorder (PTSD), a heart condition, and high blood pressure.  Notice was provided by VA letter of January 12, 2009.

In September 2009, the Veteran filed a notice of disagreement with regard to the denial of service connection for PTSD.  The notice of disagreement did not mention diabetes or appeal the diabetes claim.  The document was specific to PTSD.

In July 2010, the RO issued a statement of the case (SOC) on the Veteran's claim of service connection for PTSD.  

On September 20, 2010, the Veteran filed a substantive appeal (VA Form 9), in which he stated that he wished to appeal the issues list on his SOC.  The Veteran's attorney also submitted a letter in which he stated that the Veteran had additional evidence regarding his diabetes and attached a July 2010 treatment record showing a diagnosis of diabetes.  This is more than one year after the January 12, 2009 notice of the December 2008 rating decision on the diabetes issue.

In an October 2010 administrative decision, the RO found the September 2010 substantive appeal to be untimely.  The Veteran responded in a November 2010 letter, appealing the October 2010 administrative decision and arguing that the SOC regarding his PTSD contained legal errors.  No discussion or argument related to his diabetes claim was provided.  

In a March 2011 rating decision, the Board granted the Veteran's claim of service connection for diabetes and assigned a 20 percent rating, effective September 20, 2010, the date of the aforementioned VA Form 9, which was taken as an informal claim to reopen the application for service connection for diabetes.

In January 2012, the Veteran filed a notice of disagreement with the March 2011 rating decision, stating that original claim dated January 17, 2008 should be applicable as the substantive appeal was timely filed.  In a January 2014 SOC, the RO noted that the decision to deny service connection for diabetes become final on January 12, 2010, one year after he was notified of the decision to deny service connection on January 12, 2009.  The RO further noted that they received the reopened claim of service connection for diabetes on September 20, 2010 and assigned an effective date accordingly.  

This claim, along with a claim for an earlier effective date of service connection for PTSD, was previously before the Board in September 2015, at which time the Board denied the claim for an earlier effective date for diabetes finding that the substantive appeal was not timely and therefore, an earlier effective date for the grant of service connection for diabetes was not warranted.  The claims for PTSD were remanded for additional development and are not presently before the Board.  

In a June 2016 Order, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR), in which the parties agreed that vacatur and remand of the September 2015 Board decision was necessary because the decision lacked an adequate statement of reasons or bases for its conclusions.  

Although previous analysis of this claim focused on whether the September 2010 substantive appeal was timely filed, the Board finds that a closer review of the record shows that the Veteran did not file an appeal or notice of disagreement of the December 2008 rating decision denying service connection for diabetes and no SOC was ever issued regarding the claim of service connection for diabetes.  Additionally, although the Veteran filed new and material evidence showing a diagnosis of diabetes, it was not filed within one year of the January 2009 letter notifying the Veteran of the December 2008 rating decision.  Therefore, the Board finds that the December 2008 rating decision was final.  

Applying the law to the facts of this case, there is no basis to grant an effective date prior to September 20, 2010, for the award of entitlement to service connection for diabetes. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later"); Sears v. Principi, 16 Vet. App. 244, 248 ("The [United States Court of Veterans Appeals] thus holds that the effective-date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has reviewed the evidence of record between December 2008 and September 2010, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim to reopen the claim of entitlement to service connection for diabetes, and finds nothing in the record to support such a finding. See 38 C.F.R. §§ 3.1 (p), 3.155. 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than September 20, 2010, for the grant of service connection for diabetes is warranted. Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to an earlier effective date prior to September 20, 2010 for the grant of service connection for diabetes is denied.  

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


